Citation Nr: 1420582	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  13-18 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, Minnesota


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized medical care received at St. Cloud Hospital, Minnesota on December 7, 2012.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active service from July 1968 to February 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision by the Department of Veterans Affairs (VA) Medical Center in St. Cloud, Minnesota.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2013 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing is of record. 


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

In the May 2013 statement of the case, it was noted that two separate clinical reviews determined that the medical care administered to the Veteran at St. Cloud Hospital on December 7, 2012, was not emergent in nature.  A review of the record shows that the clinical review opinion reports are not of record.  These opinion reports must be associated with the claims file before a decision is made in this case.  

Additionally, it was noted that the claim was also denied because VA was feasibly available to provide the services rendered by St. Cloud Hospital on December 7, 2012.  The Board notes that the Veteran has consistently reported that he was not able to receive medical care at the VA Medical Center when he reported to St. Cloud Hospital because a restraining order was in place barring him from the VA Medical Center premises.  There is no other verification or corroboration of record that any "restraining order" existed.  Therefore, attempts to obtain documentation verifying the alleged restraining order must be made before a decision is made in this case.  
Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain the clinical review reports that are referenced in the May 2013 statement of the case finding that the Veteran's December 7, 2012, treatment at St. Cloud Hospital was not emergent in nature.  All attempts to obtain those clinical review reports must be documented in the claims file.  

2.  If the clinical review reports referenced in the May 2013 statement of the case are unavailable, the Veteran's claims file should be forwarded to the VA Medical Center for review by a physician to determine whether the medical care provided to the Veteran on December 7, 2012, at St. Cloud Hospital was emergent in nature.  A rationale for any opinion expressed must be provided.  

3.  Undertake appropriate development to obtain documentation that a restraining order was in existence on December 7, 2012, preventing the Veteran from seeking medical care at the VA Medical Center.  All attempts to obtain that evidence must be documented in the claims file.  If efforts yield negative results, a notation to that effect should be placed in the file.  The Veteran is to be notified of any unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.  

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

